Citation Nr: 0731794	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  02-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1987.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2002 rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

It appears from a May 2006 statement that the veteran wishes 
to file a claim for service connection for vertigo and 
Meniere's disease.  As the record does not reflect that the 
RO has addressed these issues, they are REFERRED for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran does not exhibit hearing loss in his left 
ear.  

2.  The hearing loss exhibited in the veteran's right ear is 
not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran contends that he has bilateral hearing loss as a 
result of his service with a tank unit during active duty.  
He indicates that his primary duty was as a gunner, which 
required him to shoot various types of guns in the field 
approximately three weeks out of every month.  He reports 
that he was issued a communication helmet, but no form of ear 
protection.  He also asserts that his hearing loss is related 
to his tank maintenance duties, which was a task performed 
while the tank engines were running.  The veteran contends 
that his primary care physician believes his hearing loss is 
related to service, but will not issue a statement on 
etiology because it is not her field of specialty.  See 
December 2001 VA Form 21-4138; June 2005 transcript.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, hearing loss.  There are 
four audiological evaluations contained in the service 
medical records; all but one reveal that the veteran did not 
exhibit hearing loss per VA standards.  See November 1984, 
July 1987, and November 1992 audiograms.  During a December 
1986 audiological evaluation, the veteran's right ear 
exhibited hearing loss that appears to have met the criteria 
under 38 C.F.R. § 3.385.  The Board notes that two 
audiological evaluations of the veteran's right ear that were 
conducted subsequent to the December 1986 evaluation again 
did not show bilateral hearing loss per VA standards.  
Furthermore, there are two separation examination reports of 
record, which both reveal that the veteran denied any hearing 
loss and reveal normal clinical evaluation of his ears on 
both occasions.  See July 1987 ETS Physical and November 1992 
re-enlistment reports of medical history and examination.  

Several lay statements have been submitted in support of the 
veteran's claim.  J.H. and G.L.M. report that the veteran did 
not exhibit any hearing loss until after basic training and 
advanced individual training (AIT), and both recall needing 
to repeat things to the veteran due to his decreased hearing.  
See statements received in June 2005 and July 2005.  The 
veteran's wife reports that she has always had to repeat 
herself to the veteran since meeting him in 1991.  She also 
indicates that his hearing has progressively worsened since 
that time.  See March 2006 statement from T.W.  

The pertinent post-service medical evidence of record 
consists entirely of VA treatment records and several VA 
compensation and pension (C&P) examination reports.  As was 
the case on audiological testing during service, the veteran 
did not exhibit bilateral hearing loss per VA standards in 
either ear during some of the evaluations, but did exhibit 
hearing loss in his right ear that appears to have met the 
criteria found at 38 C.F.R. § 3.385 in between evaluations.  
See C&P examination reports dated December 1994 (right ear: 
15 db at 1000 and 4000 Hz; 10 db at 2000 and 3000 Hz; left 
ear: 5 db at 1000, 2000 and 3000 Hz; 10 db at 4000 Hz) and 
February 1997 (right ear: 25 db at 1000 Hz; 10 db at 2000 and 
3000 Hz; 20 db at 4000 Hz; left ear: 5 db at 1000 and 2000 
Hz; 10 db at 3000 and 4000 Hz); November 1996 audio 
evaluation (significant drop in hearing sensitivity, right 
ear only, since December 1994 evaluation).  

The veteran underwent a comprehensive VA C&P examination in 
December 2005, at which time his claims folder was reviewed.  
The VA examiner noted the findings of the veteran's 
enlistment examination, as well as the audiological 
evaluations performed in December 1986, July 1987, November 
1992, December 1994, November 1996, and February 1997.  The 
VA examiner also noted several other hearing examinations 
that showed a decrease in hearing acuity in the right ear, 
but hearing acuity in the left ear mostly within normal 
limits.  The veteran denied any pre-military noise exposure, 
but reported military noise exposure in the form of tanks, 
tracks, jet engines, and 50 caliber machine guns.  He 
indicated that he wore a communication helmet, but did not 
use hearing protection.  The veteran also reported post-
military occupational noise exposure while working at Union 
Pacific, where he worked building tracks for the main lines, 
but indicated that he used hearing protection while on the 
job.  He denied post-military recreational noise exposure, 
but reported a history of dizziness, ear infections, ear 
drainage, stuffy ears, and ear pain.  Puretone thresholds 
were measured in the right ear at 25 db at 500 and 2000 Hz, 
30 db at 1000 Hz, 50 db at 3000 Hz, and 55 db at 4000 Hz.  
Puretone thresholds in the left ear were measured at 10 db at 
500 Hz, 15 db at 1000, 3000 and 4000 Hz, and 5 at 2000 Hz.  

The examiner noted that Puretone thresholds for the right ear 
were considered unacceptable for rating purposes and that 
Puretone thresholds for the left ear were considered to have 
fair reliability (were within normal limits but still 
considered to be elevated).  Word recognition scores were not 
reported as they were considered unacceptable for rating 
purposes.  The examiner further indicated that a tympanogram 
of the right ear was suggestive of normal middle ear pressure 
and admittance, as was a tympanogram of the left ear, with 
ipsilateral acoustic reflex present at 1000 Hz.  The examiner 
reported that although the examination results were not 
considered suitable for rating purposes due to poor 
reliability, review of the claims folder indicates that the 
veteran's hearing was within normal limits for both ears 
following discharge from military service as indicated on his 
hearing examination dated November 1992 and his December 1994 
C&P examination report; therefore, the examiner opined that 
any hearing loss that the veteran may have is not related to 
military service.  

Another VA C&P examination was conducted in November 2006 at 
which time the claims folder was not available for review.  
The VA examiner, however, had conducted the December 2005 
examination and noted that she had previously reviewed the 
claims folder.  Puretone thresholds were measured in the 
right ear at 30 db at 500 Hz, 40 db at 1000 Hz, 35 db at 2000 
Hz, 65 db at 3000 Hz, and 75 db at 4000 Hz, and in the left 
ear at 20 db at 500 and 1000 Hz, 10 db at 2000 Hz, 15 db at 
3000 Hz, and 30 db at 4000 Hz.  The examiner reported that 
Puretone thresholds had fair reliability, but that word 
recognition scores were not reported because they were 
considered unacceptable for rating purposes due to the 
pattern of responses.  Tympanograms of both ears were 
suggestive of normal middle ear pressure and admittance.  The 
ipsilateral acoustic reflex was absent at 1000 Hz in the 
right ear but present in the left.  The veteran was diagnosed 
with mild sensorineural hearing loss in the right ear from 
250 to 2000 Hz, sloping to a moderately severe sensorineural 
hearing loss from 3000 to 8000 Hz, and hearing within normal 
limits in the left ear from 250 to 3000 Hz, a mild 
sensorineural hearing loss between 4000 and 6000 Hz, and 
hearing again within normal limits at 8000 Hz.  The examiner 
opined that the veteran's hearing loss was not related to 
military service, using the same rationale as in December 
2005.  

The evidence of record does not support the veteran's claim 
for service connection for hearing loss in either ear.  As an 
initial matter, the application of 38 C.F.R. 
§ 3.303 has an explicit condition that the veteran must have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
The veteran, however, has never exhibited hearing loss in his 
left ear as defined in 38 C.F.R. § 3.385.  As for his right 
ear, although the veteran has exhibited hearing loss as 
defined by 38 C.F.R. § 3.385 in this ear during several 
audiological evaluations, there is no medical evidence 
establishing a link between the veteran's right ear hearing 
loss and service.  In fact, the VA examiner opined that this 
hearing loss was not related to military service because the 
veteran's hearing was within normal limits following 
discharge, as noted in examinations conducted in November 
1992 and December 1994.  In the absence of evidence that the 
veteran exhibits a current hearing loss disability in his 
left ear, and in the absence of any evidence establishing 
that his right ear hearing loss is related to service, 
service connection for bilateral hearing loss is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303 (2007).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This appeal originates from a May 2002 rating decision that 
declined to reopen the veteran's previously denied claim for 
service connection for bilateral hearing loss.  In an August 
2005 decision, the Board reopened the claim and remanded it 
in order to effect compliance with the duties to notify and 
assist.  Pursuant to the remand, the veteran was advised of 
the necessary evidence to substantiate his claim for service 
connection; that VA would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claim; and of the need to 
send any evidence in his possession that pertains to the 
claim.  See August 2005 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in an April 2007 supplemental statement of the 
case (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been obtained and he was afforded several 
appropriate VA examinations in connection with his claim.  
The veteran's representative asserts that the November 2006 
VA examination is inadequate because the examiner was unable 
to review the claims folder as ordered by the Board in its 
August 2005 remand.  The Board disagrees.  While 
acknowledging that the remand instructions did included 
language that the claims folder must be made available to the 
examiner for review, the Board finds that the examiner who 
conducted the November 2006 examination was the same examiner 
who had conducted the December 2005 examination.  In essence, 
as the examiner had conducted a detailed review of the claims 
folder in December 2005, and had included the medical 
information that was pertinent to the claim and to the 
examination in the examination report, there is no reason 
that the claims folder needed to be re-reviewed by this same 
examiner.  In addition, the post-service medical evidence of 
record consists entirely of VA records, which the VA examiner 
would have access to without the claims folder, and the 
records that were associated with the claims folder between 
the December 2005 and November 2006 examinations do not 
provide any additional information related to the claim for 
bilateral hearing loss.  

The Board must also note that in its August 2005 decision, 
the RO was instructed to obtain any personnel or medical 
records from periods of military service subsequent to the 
veteran's verified active duty service.  Personnel records 
were obtained and associated with the claims folder in 
September 2005 and a November 1992 separation examination had 
already been obtained.  The RO also made two requests to the 
820th Signal Company for additional records.  See January 
2006 and April 2006 letters.  No response from the Signal 
Company was received and the veteran was informed of the non-
response in the April 2007 SSOC.  As the veteran does not 
exhibit hearing loss per VA standards in his left ear, and 
the hearing loss exhibited in his right ear is not 
etiologically related to active service, additional records 
from service, assuming they could be found, would not provide 
a basis to grant this claim.  Therefore, searching for more 
records in this case serves no constructive purpose.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


